            Case 5:21-cv-00661-F Document 1 Filed 06/29/21 Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

BRANDON COMER,                              )
                                            )
               Plaintiff,                   )
                                            )
v.                                          )                  CIV-21-661-F
                                                    Case No.: _________________
                                            )
OKLAHOMA DEPARTMENT OF                      )
CORRECTIONS,                                )       Jury Trial Demanded
                                            )       Attorney’s Lien Claimed
               Defendant.                   )

                                          COMPLAINT

       Plaintiff Brandon Comer, (“Comer”) for his cause of action against Defendant

Oklahoma Department of Corrections (“DOC”), alleges and states as follows:

                             JURISDICTION AND VENUE

       1.      This Court has jurisdiction over the subject matter of this action and

personal jurisdiction over the parties.

       2.      Venue is proper in this Court because Comer’s cause of action arose within

this judicial district.

                                      THE PARTIES

       3.      At all relevant times, Comer was and now is a resident of the City of

Purcell, McClain County, State of Oklahoma.

       4.      At all relevant times, DOC was and now is an agency of the State of

Oklahoma with its principal place of doing business in the City of Norman, Cleveland

County, State of Oklahoma.




                                                1
             Case 5:21-cv-00661-F Document 1 Filed 06/29/21 Page 2 of 6




                                FACT ALLEGATIONS

       5.      Comer was employed by DOC on June 25, 2018, in a secretarial position.

       6.      Subsequently Comer was promoted to Case Manager I, and during his

employment by DOC, he performed his job duties and responsibilities in a more than

satisfactory manner while assigned to the Clara Waters Community Correction Center.

       7.      Comer is a gay male, and this was well known in DOC’s workplace and by

co-workers and management.

       8.      The warden at the Clara Waters Community Correction Center Randy

Matthews (“Matthews”), has a demonstrated sexual-orientation and gender bias in the

Department of Corrections workplace, and as a result of this bias, on or about April 16,

2020, Comer sent a formal letter to James Rudek, the Director of Community

Corrections, and Justin Farris, the Chief of Operations. Comer followed this letter with an

April 22, 2020 email with a complaint to Scott Crow, Director of the DOC. A copy of

the letter is attached as Exhibit “1” and the email complaint is attached as Exhibit “2.”

The intent behind these communications was to oppose what Comer reasonably believed

to be unlawful behavior that was motivated by sex/sexual orientation bias.

       9.      Matthews had accused a female employee and co-worker of acting stupid

and belittled her, causing the female employee to become upset, cry, and suffer distress.

       10.     After Comer filed a complaint against Matthews with DOC Director Crow,

he was retaliated against in the workplace by the assignment of extra work with

unrealistic due dates, continued workplace write-ups of his job performance, and the false

accusation that Comer sent nude photographs of himself to a male co-worker.


                                            2
             Case 5:21-cv-00661-F Document 1 Filed 06/29/21 Page 3 of 6




       11.     Mathews created an extremely hostile work environment for Comer that

was designed and intended to cause Comer to resign from DOC when Comer’s request to

transfer to another DOC penal facility was denied.

       12.     Comer was constructively discharged by DOC on or about June 2, 2020,

when the constant retaliation and hostility of the workplace were causing Comer to

experience extreme anguish, distress, sleeplessness, anxiety, and lost enjoyment of life; a

workplace condition that no reasonable person would endure.

      13.      Comer exhausted his administrative remedies under Title VII, in that

Comer timely filed his charge of discrimination with the EEOC on September 23, 2020,

and the notice of suit rights was issued by the EEOC on April 14, 2021. And Comer has

timely commenced this lawsuit within 90 days of the EEOC’s Notice of Suit Rights.

       FIRST CAUSE OF ACTION—DISCRIMINATION IN VIOLATION
      OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED

       14.     Comer incorporates the above paragraphs by reference.

       15.     Comer is in the protected classification of Title VII of the Civil Rights Act

of 1964, as amended, as a gay male.

      16.      DOC intentionally discriminated against Comer because of his protected

classification as a gay male. DOC took the adverse actions described herein up to and

including his constructive termination and treated him differently than those similarly

situated employees performing equal work.

      17.      As a direct result of DOC’s employment decisions and actions, Comer has

suffered and continues to suffer emotional and mental distress, harm to his professional



                                             3
             Case 5:21-cv-00661-F Document 1 Filed 06/29/21 Page 4 of 6




reputation, humiliation, economic loss and an over-all loss of enjoyment of life all to his

damage in a sum in excess of Seventy-Five Thousand Dollars ($75,000.00).

       WHEREFORE, Comer prays for judgment against DOC as follows:

       (1)     That DOC be ordered to make Comer whole by providing all the remedies

and relief authorized by 42 U.S.C. § 2000e-5(g);

       (2)     That DOC be ordered to pay Comer compensatory damages pursuant to 42

U.S.C. §1981(a) in an amount to be determined by the jury at the time of trial;

       (3)     That DOC be ordered to reinstate Comer to his prior position at the same

rate of pay and benefits under another supervisor or, in lieu of reinstatement, that DOC be

ordered to award Comer front pay for a period of years as determined by the Court to be

just and equitable under the circumstances;

       (4)     That DOC be ordered to off-set Comer’s tax liability increase as a result of

obtaining back-pay in a large lump sum;

       (5)     That DOC be ordered to pay Comer costs, including expert witness fees

and a reasonable attorney fee pursuant to 42 U.S.C. §2000e(5)(k); and

       (6)     For such other and further make-whole relief as the Court deems just and

proper.

                  SECOND CAUSE OF ACTION – RETALIATION
                        IN VIOLATION OF TITLE VII

       18.     Comer incorporates the above paragraphs by reference.

       19.     Comer is a person protected by Title VII of the 1964 Civil Rights Act, as

amended, in that he reported discriminatory treatment in the workplace both related to



                                              4
             Case 5:21-cv-00661-F Document 1 Filed 06/29/21 Page 5 of 6




himself on the basis of his sexual orientation and against women based on their gender in

an effort to cause it to stop.

       20.      Comer engaged in the protected activity of reporting workplace

discrimination by, inter alia, his formal letter and email complaint, as described above.

       21.      In his email complaint and formal letter, Comer opposed Matthew’s actions

which demonstrated bias on the basis of sexual orientation and gender, conduct that

Comer reasonably believed to be made unlawful under Title VII.

       22.      Thereafter Matthews increased the workplace hostility by the acts set forth

above that continued until Comer’s constructive termination on or about June 2, 2020.

       23.      As a direct and proximate result of DOC’s retaliation against Comer, he has

suffered economic loss, mental anguish and emotional distress, sleeplessness, anxiety,

humiliation, embarrassment, injury to his professional reputation, and loss of enjoyment

of life, all to her damage in a sum in excess of Seventy-Five Thousand Dollars

($75,000.00).

       WHEREFORE, Comer prays for judgment against DOC as follows:

       (1)      That DOC be ordered to make Comer whole by providing all the remedies

and relief authorized by 42 U.S.C. § 2000e-5(g);

       (2)      That DOC be ordered to pay Comer compensatory damages pursuant to 42

U.S.C. §1981(a) in an amount to be determined by the jury at the time of trial;

       (3)      The DOC be ordered to reinstate Comer to his prior position at the same

rate of pay and benefits under another supervisor or, in lieu of reinstatement, that DOC be




                                              5
            Case 5:21-cv-00661-F Document 1 Filed 06/29/21 Page 6 of 6




ordered to award Comer front pay for a period of years as determined by the Court to be

just and equitable under the circumstances;

      (4)     That DOC be ordered to off-set Comer’s tax liability increase as a result of

obtaining back-pay in a large lump sum;

      (5)     That DOC be ordered to pay Comer costs, including expert witness fees

and a reasonable attorney fee pursuant to 42 U.S.C. §2000e(5)(k); and

      (6)     For such other and further make-whole relief as the Court deems just and

proper.

                                                  Respectfully submitted,

                                                  WARD & GLASS, LLP


                                                  s/Jonathan M. Irwin
                                                  Jonathan Irwin, OBA #32636
                                                  1601 36th Avenue, N.W.
                                                  Norman, Oklahoma 73072
                                                  (405) 360-9700 / (405) 360-7902 fax
                                                  ATTORNEYS FOR PLAINTIFF




                                              6
